Citation Nr: 1609594	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-36 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for right maxillary sinusitis, evaluated as 30 percent disabling prior to April 2, 2014, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Andrew Roberto, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1981 to May 2001.  He retired after more than 20 years of service.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in December 2008 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The RO granted a 50 percent evaluation for the service-connected sinusitis during the pendency of the veteran's appeal, in a March 2015 rating decision, effective April 2, 2014.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issue concerning entitlement to an increased rating for right maxillary sinusitis remands pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is associated with the claims file.

In the December 2011 remand, the Board remanded the Veteran's claims of entitlement to service connection for memory problems and sexual impairment, to include as secondary to service-connected maxillary sinusitis, and a claim of entitlement to a TDIU, for the issuance of a statement of the case.  The Veteran has since perfected appeals as to these issues.  In a November 2015 communication requesting appellate review of those issues, the Veteran requested a hearing before a member of the Board for these claims.  Such a hearing is currently being scheduled.  Therefore, assuming jurisdiction over these claims would be premature in the instant decision.  

During the course of the Remand, the Veteran has submitted additional claims, including claims for service connection for tinnitus and hearing loss, addressed in a March 2016 rating decision.  There is no record that the Veteran has disagreed with the March 2016 decision, but it not yet final.  

In February 2015, the Veteran submitted additional information as part of disagreement with a July 2014 rating decision which denied a helpless child claim.  In May 2015, claims for service connection for four disorders were denied.  The Veteran has disagreed with a proposal for appointment of a fiduciary, custodian, or guardian for the Veteran is also pending, and it appears that the Veteran has requested a hearing at the RO (a personal hearing) on this issue.  It appears from the Deferred Rating Decisions that further action on these issues is being deferred pending further adjudication of the proposal to declare the Veteran incompetent.  The electronic record discloses that the request to appoint a guardian or custodian was referred to a Fiduciary hub in early March, less than two weeks prior to the Board's decision herein, so it would be premature for the Board to assume jurisdiction over these issues.  

The issue of entitlement to referral for consideration of an extraschedular rating for right maxillary sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran reports near-constant sinusitis characterized by headaches, pain, sinus tenderness, and excessive and frequently purulent discharge, as well as more than six incapacitating and non-incapacitating episodes of sinusitis yearly.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent schedular evaluation for right maxillary sinusitis, prior to April 2, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code (DC) 6513 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in November 2008.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations in December 2008 and April 2014.  The resulting reports describe the Veteran's upper respiratory condition, reflect consideration of the relevant history, and provide an adequate rationale for any conclusions reached.  The Board finds the examinations to be collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As stated in the Introduction, this claim was remanded in December 2011.  The AOJ has substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ obtained a VA medical examination in April 2014.  Developmental efforts were undertaken to obtain all relevant outstanding private treatment records for the Veteran's claim, and these records were associated with the Veteran's electronic record.  Therefore, the Board finds there has been substantial compliance with the directives of the December 2011 Board remand.  

II.  Increased Evaluation for Right Maxillary Sinusitis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126. 

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited. 38 C.F.R. § 4.14. 

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is only competent to report observable symptoms, but not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998). 

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. 

The Veteran filed a claim of entitlement to an increased disability rating for his service-connected right maxillary sinusitis on November 6, 2008.  When he filed his claim, his sinusitis was evaluated as 10 percent disabling under 38 C.F.R. § 4.97, DC 6513, which is rated under the General Rating Formula for Sinusitis.  He was subsequently awarded a 30 percent evaluation for the entire appeal period.  As noted above, he now has a 50 percent disability rating under DC 6513, beginning April 2, 2014.  

Under DC 6513, a 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is for chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

By way of history, the Veteran's service treatment records reveals an entry dated in November 1992 showing the Veteran underwent root planing in the maxillary right quadrant for periodontitis, after which he exhibited exquisite infraorbital tenderness to finger pressure.  He was noted to already have a history of sinus problems at that time.  In the results of a CT scan conducted in November 1999, the radiologist noted comparison with an April 1997 CT scan, observing interval septoplasty, removal of a large bony spur off the septum to the left, and an uncinectomy on the left.  The 1997 scan also showed evidence of an uncinectomy, that the radiologist noted was unchanged in 1999.  The impression, in pertinent part, was of status post septoplasty with left uncinectomy and previously noted uncinectomy on the right.  It was noted at the time that the Veteran had undergone treatment for sinusitis eight times in the previous two years.  

As noted earlier, the Veteran filed a claim for an increased evaluation in November 2008.  In support of his claim, he submitted a December 4, 2007, private treatment note which documents the Veteran presenting at a private treatment provider with complaints of sinus problems.  He indicated he was vomiting, had a productive cough, green mucopurulent drainage, headache, and sinus pressure.  

On objective examination, the oral cavity was slightly dehydrated as evidenced by decreased moisture in the mucosa.  The posterior pharynx was injected with mucopurulent drainage.  The tonsillar area was erythematous.  The Veteran was diagnosed with sinusitis, acute and chronic.  A subsequent August 2008 treatment note from the same provider shows the Veteran presenting again with complaints of ear pain for the previous two weeks.  He had a cough and a large amount of "seasonal allergy drainage" over the previous month.  He was diagnosed with right otitis media and seasonal allergies.  

VA afforded the Veteran an examination for his claim in December 2008.  The examiner reported no review of the Veterans' claims file.  The Veteran reported beginning to have sinus symptoms during his active duty, ultimately resulting in sinus surgery.  He reported suffering from chronic sinus symptoms thereafter.  Symptoms described during the clinical interview were stuffy nose, cough, and maxillary and migraine headaches.  The Veteran indicated that his sinus drainage would cause frequent vomiting, sleep disturbance, and trouble breathing through his nose.  He reported "fairly frequent" purulent discharge, but the examiner noted that the Veteran's speech was not impaired.  The examiner noted the Veteran would have incapacitating episodes, which would last "one to two days on average" approximately every three months.  

Physical examination revealed a chronic, severe dry cough.  The Veteran was tender to percussion over all the sinus areas.  He was able to breathe through both nostrils at that time, but the right nostril was 50 to 60 percent occluded and the left nostril was 75 to 80 percent occluded.  Nasal mucosa was "red and boggy."  There was a thin, clear mucus discharge.  The examiner did not find any polyps or crusting.  Radiographic images were taken contemporaneous to the VA examination.  They showed opacification and mucosal thickening in the right maxillary antrum, questionable abnormalities in the sphenoid and ethmoid sinuses.  The examiner noted these findings "could be consistent with chronic and/or acute sinusitis."  She recommended a computed tomography (CT) scan for further evaluation.  

The RO subsequently denied the Veteran's claim in a December 2008 rating decision.  The Veteran filed a notice of disagreement in January 2009, arguing that his sinus condition had caused very serious physical and financial problems.  Due to his sinus condition, the veteran had been prevented from work on several occasions, resulting in reduced pay.  He also stated his sinuses kept him constantly sick.  

VA received a March 2009 buddy statement from the Veteran's friend, who reported having known the Veteran for several years.  During the full length of their friendship, the friend had witnessed the Veteran becoming suddenly very sick.  He would begin coughing, then vomiting.  Sometimes the Veteran would vomit "2 or 3 times in a row."  The Veteran was always spitting or blowing his nose, and he would become very tired after vomiting, sometimes reporting he had headaches after the incidents.  

In another buddy statement, composed in February 2009, the Veteran's daughter alleged her father had spent sleepless nights over the past several years due to sinus problems.  He continued to be sick to be "sick to his stomach," and suffer from migraines, as well as "a multitude of sinus infections."  Submitted with the previous two buddy statements is a letter from the Veteran's son.  The son reported that his father was consistently coughing and throwing up during the day and night.  Due to his sinus condition, it was difficult for the Veteran to sleep and work.  

In addition to the three brief buddy statements listed above, the RO also received a March 2009 correspondence from the Veteran's spouse.  The spouse described the medical history that caused the Veteran's sinus disability, including the surgical procedure to remedy sinus damage.  The symptoms returned after the surgery, and the spouse described the Veteran trying various over-the-counter medications, prescribed medications, and homeopathic treatments.  

When a treatment would fail, the Veteran would have increased drainage out of his sinuses.  The Veteran's spouse indicated the sinus drainage caused inhibited breathing at night, which resulted in excessive snoring, choking, and vomiting.  The spouse described the Veteran sleeping, then suddenly gasping for breath and vomiting.  During the day, the sinus drainage would result in vomiting as well.  These restrictions would result in reduced social outings.  

The Veteran's spouse proceeded to describe the Veteran becoming tired easily as a result of his sinusitis.  When he has reduced sleep due to his sinus drainage, he would wake up tired.  The spouse also related that the Veteran's constant sinusitis caused difficulty with marital intimacy, which would be a stress on their marriage.  Next, the Veteran's spouse described the Veteran ceasing work at his full-time employment, opting to focus solely on his "small business on the side."  The schedule was apparently less difficult, and the change had provided the Veteran with more rest.  Notwithstanding this change, the Veteran still "vomited twice" on the day in which the spouse's correspondence was written.  

The Veteran filed his VA Form 9, Appeal to the Board of Veterans' Appeals, in September 2009.  He related that he was unemployed at that time and that he felt he would never gain employment again.  He described not being able to sleep in the same bed as his wife because he was constantly moving to vomit during the night, and because he was afraid he would die while sleeping due to aspirating on vomit while he slept.  He would sleep on the couch in the living room.  During the day, he was unable to stand more than 30 minutes, and he would suffer "extreme headaches daily" due to his sinus disability.  He corroborated his spouse's statement describing marital intimacy problems, and related these problems to his extreme headaches and lack of sleep, all asserted to be caused by his sinus disability.  He described vomiting six times per day. 
As noted above, the Veteran presented testimony at a hearing before the undersigned Acting Veterans Law Judge in January 2011.  The Veteran testified that, on a bad day, he would vomit multiple times, maybe 10 times per day.  There would also be excessive sinus drainage.  This would result in problems sleeping.  He indicated he would need to sleep with multiple pillows under his back in order to regulate the drainage so as to prevent breathing difficulties.  Occasionally, the Veteran would need to sleep while sitting on the sofa in his living room.  The Veteran described self-employment as a firearms instructor until he was unable to perform those activities.  The Veteran related having to cease this activity due to the drainage, loss of memory, and "everything else."  

The Veteran's spouse also testified, largely corroborating the Veteran's testimony.  The Veteran's representative argued that the Veteran's sinus condition manifested as severe drainage, resulting in a gag reflex.  The disability also caused a state of tiredness, the inability to hold work, and marital intimacy difficulty.  The representative requested a 100 percent disability rating for sinusitis.  

Pursuant to the Board's December 2011 remand, private treatment records were obtained.  March 2012 private treatment notes document an endoscopy, which showed findings compatible with Barrett's mucosa.  At that time, the Veteran denied ears, nose, and throat symptoms.  The Board notes, however, that no provider suggested or assigned a diagnosis or explanation for the objective findings of Barrett's mucosa on endoscopy, other than the Veteran's reports of nausea and vomiting due to sinus drainage.

Subsequent private treatment records from August 2013 show a diagnosis of acute otitis media and bilateral ceruminosis.  There was mild nasal congestion.  There was a small amount of yellow thin drainage in the posterior pharynx.  Records from December 2013 document treatment for allergic rhinitis due to an "allergy appearance."  The Veteran subsequently received a diagnosis of acute strep pharyngitis in January 2014.  He had presented with facial pressure, cough, congestion, and sore throat.  A strep test was positive immediately.  

Also pursuant to the Board's December 2011 remand, VA afforded the Veteran an examination for his sinusitis on April 2, 2014.  During the clinical interview, the Veteran stated he had vomiting related to his sinus condition, frequently vomiting up phlegm.  He had several rounds of antibiotic treatment during the previous year related to his sinuses.  His sinusitis was near constant, and it manifested as pain, tenderness, and constant drainage down the back of his throat.  The Veteran had reportedly suffered six non-incapacitating episodes of sinusitis over the previous 12 months.  The examiner noted the Veteran's history of surgical treatment for sinusitis, radical septoplasty and uncinectomy surgeries in 1998.  

The April 2, 2014 VA examination served as the basis for the award of the maximum schedular rating of 50 percent for chronic maxillary sinusitis, effective the date of the examination.  After a thorough review of the evidence of record, the Board finds that evidence as to whether the maximum schedular rating is also warranted prior to April 2, 2014 is essentially in equipoise.  

The VA and private clinical records associated with the claims file do not document that the Veteran sought medical care for his sinusitis or required antibiotics more than three times per year, or more than six non-incapacitating episodes yearly, but it is also not clear that the records are complete.  Resolving doubt in the Veteran's favor, his sinusitis symptomatology meets or approximates the criteria for a 50 percent rating at least 50 percent of the time during the entire pendency of the appeal.  The effective date for the grant of the increased evaluation will be assigned by the RO when it effectuates this decision.  The Veteran will have an opportunity to disagree with and appeal the assigned effective date.

The evidence shows that the frequency of the Veteran's chronic sinusitis episodes more nearly approximates the "near constant sinusitis" criterion warranting a 50 percent rating than that of the 30 percent rating criterion of "more than six non-incapacitating episodes per year of sinusitis."  Accordingly, a 50 percent evaluation is warranted for the Veteran's service-connected chronic sinusitis prior to April 2, 2014.  

The Board notes the grant of benefits herein now provides the Veteran with a 50 percent evaluation for his chronic sinusitis for the entire appeal period.  The Veteran now has the maximum schedular rating for his chronic sinusitis.  

The Board must next consider whether referral of the matter for consideration of an extraschedular rating is warranted.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Then, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence of this case suggests a disability picture that is not entirely addressed by the available schedular criteria for right maxillary sinusitis.  The Veteran has consistently complained of frequent vomiting and gagging as a result of his sinusitis, and Barrett's esophagus has been identified on objective examination.  No medical provider has assigned a diagnosis of any disorder causing Barrett's esophagus other than the Veteran's reported gagging due to sinusitis.  There is no criterion for evaluating disability of the esophagus under the rating criteria for evaluation of sinusitis.  The Veteran has also credibly testified that his sinusitis significantly impacts his ability to sleep.  The criteria for evaluating the severity of sinusitis do not clearly encompass disability due to sleep disturbance.

These symptoms seem to present an exceptional disability picture that is not adequately covered by DC 6513.  If, indeed, the symptoms reported by the Veteran are manifestations of sinusitis for which separate ratings are not warranted, referral for consideration of an extraschedular evaluation may be required.  While the Board may not assign an extrascedular evaluation in the first instance, it must consider whether referral for extraschedular consideration is warranted.  In this case, it appears that such referral may be warranted.  Further development of the evidence is required for such consideration.  The development of that evidence is addressed in the Remand, below.


ORDER

An increased evaluation for right maxillary sinusitis from 30 percent to 50 percent prior to April 2, 2014, is granted.  


REMAND

The Veteran should be afforded review of his records or VA examination as necessary to determine whether he has an esophagus disability, or other gastrointestinal or nutritional disability, due to nausea and vomiting caused by sinusitis.  Further development to determine the nature and etiology of the Veteran's reported impairment of sleep is also required.  

The Veteran should be afforded an opportunity to submit or identify any evidence that he has impairments due to sinusitis not addressed in the criteria for a 50 percent evaluation, that is, symptoms other than osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting.  Then, the AOJ should determine whether any separate evaluation or extraschedular referral is warranted for his reported symptoms.  

As noted above, the Veteran has reported that the service-connected sinusitis severely affected, and finally ended, his ability to work.  The Veteran has requested a hearing regarding his claim for TDIU.  If the claim for TDIU has not been granted, the claim for TDIU on an extraschedular basis should be considered as part of the adjudication as to whether referral of this claim for extraschedular evaluation is required.  

Further, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for right maxillary sinusitis, a depressive disorder, not otherwise specified, a lumbar spine disability, a cervical spine disability, neuritis, median and radial nerve distribution, left, and radiculopathy of the left lower extremity.  Extraschedular consideration of the Veteran's present claim should reflect consideration of the collective impact of the Veteran's service-connected disabilities in assessing the Veteran's disability picture.  Accordingly, in light of Johnson, the Board has determined that a remand is also appropriate in order to refer the Veteran's claim for collective extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to submit or identify any medical or non-medical evidence supporting his claim that his sinusitis is manifested by symptoms other than headaches, pain and tenderness of affected sinus, and purulent discharge or crusting.

2.  Conduct review of the clinical records or afford the Veteran VA examination to determine whether he has a GI impairment, a sleep impairment, or other symptoms or disability not encompassed in the rating criteria as a manifestation of or secondary to or aggravated by his sinusitis.

3.  Then, determine whether referral of the claim for an extraschedular evaluation in excess of 50 percent for sinusitis to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 3.321(b) for an opinion is required, whether an extraschedular TDIU is warranted, and whether an increased evaluation is warranted for the Veteran's service-connected sinusitis in accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

4.  Then readjudicate the issue on appeal.  If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


